Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 1 of 26




                                                                            0182
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 2 of 26




                                                                            0183
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 3 of 26




                                                                            0184
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 4 of 26




                                                                            0185
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 5 of 26




                                                                            0186
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 6 of 26




                                                                            0187
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 7 of 26




                                                                            0188
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 8 of 26




                                                                            0189
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 9 of 26




                                                                            0190
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 10 of 26




                                                                            0191
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 11 of 26




                                                                            0192
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 12 of 26




                                                                            0193
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 13 of 26




                                                                            0194
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 14 of 26




                                                                            0195
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 15 of 26




                                                                            0196
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 16 of 26




                                                                            0197
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 17 of 26




                                                                            0198
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 18 of 26




                                                                            0199
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 19 of 26




                                                                            0200
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 20 of 26




                                                                            0201
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 21 of 26




                                                                            0202
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 22 of 26




                                                                            0203
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 23 of 26




                                                                            0204
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 24 of 26




                                                                            0205
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 25 of 26




                                                                            0206
Case 19-05006   Doc 37-13 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                        Exhibit M-2 Page 26 of 26




                                                                            0207
